Title: Enclosure: Invoice from William McGachen, 1764
From: McGachen, William
To: Washington, George



[London 1764]

Invoice of Sundrys bought by Captn Willm McGachin for my use and brought in by himself


Willm Webster Jeweller


For a new Key piece to a Chain and Swivel for a Man’s Watch




[£] . 7.6


Mending all the ringholes to the middle & strengthening the Rings
. 4. 


Gold added to the Chain 0.22 G[rai]ns



Do to the Swivel     1. 2



     2. 0 
. 8. 


Danl Moore Pistols


To a new Silver Mounted shamback work Pistol, made to fellow another, Mold, Key Bags, & the old one cleaned &ca
2.12.6


Abernithy &ca Cruits


To 3 Cruits cut to Pattern @2/
. 6. 


Charles Topping Seeds


1 Bushel fine St Foine Seed
. 4.6


1 Canvas Bag
. 1. 



£4. 3.6


